Geoghegan, J.
The same questions are raised in this case as were raised in the case of William A. Hopkins, Treasurer, v. Hamer Bradbury et al, 19 N.P.(N.S.), 286.
The advertisement, in so far as is necessary to a determination of this case, is as follows:
“Situate in the city of Cincinnati, Hamilton county, Ohio, to-wit: Lots 34, 35, 39 and 41 on a plat of subdivision made by D. W. Stridkland as master commissioner in case No. 40713, Court of Common Pleas, Hamilton County, Ohio, of part of Lots 2 and 3 of the Clifton farm, as per plat thereof recorded in Plat Book 4, page 63, Records of Hamilton county, Ohio; said Lot 34 being 25 feet in front on the easterly side of Spring Grove avenue and extending back easterly between parallel lines 110.69 feet on the south line and 115.54 feet on the north line and lying 55.02 feet north of Brashears street.”
J. B, Meifeld purchased this lot at a sheriff’s sale under proceedings to foreclose the tax lien .and now refuses to take the lot because of alleged non-compliance with the provisions of Section 11678 of the General Code in so far as the advertisement does not describe the intersecting or crossing streets north and south of the property in question. The matter is now heard on a motion for a rule to compel him to show cause why he should not be adjudged in contempt of court, and the motion will be granted for the same reasons .as were expressed in the Bradbury case, supra.